Citation Nr: 0839128	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  96-27 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for skin rashes, viral 
warts, sores and bumps on the head with folliculitis, and 
hair loss, claimed as due to undiagnosed illness. 

2. Entitlement to service connection for jaundice of the eyes 
and blurred vision, claimed as due to undiagnosed illness. 

3. Entitlement to service connection for allergic rhinitis 
with sinusitis, claimed as due to undiagnosed illness.

4. Entitlement to service connection for muscle contraction 
headaches, vascular headaches, and sensitivity to chemical 
sprays, claimed as due to undiagnosed illness. 

5. Entitlement to service connection for joint and muscle 
pain, back pain, fatigue, and atypical noncardiac chest pain, 
claimed as due to undiagnosed illness. 

6. Entitlement to service connection for a psychiatric 
disability, to include depressive disorder, stress, and 
memory loss, claimed as due to undiagnosed illness. 

7. Entitlement to service connection for frequent urination, 
claimed as due to undiagnosed illness. 

8. Entitlement to service connection for gingivitis, claimed 
as due to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had a first period of active military service 
from July 1985 to January 1989.  His second period of active 
service from September 1990 to April 1991 included service in 
Saudi Arabia from October 1990 to March 1991.

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision from the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO) and a November 1998 and subsequent rating 
decisions from the Houston, Texas VARO, which denied 
entitlement to service connection for the above-referenced 
disabilities.  

The Board remanded the case in February 2000 to obtain 
information and records, if any, of pertinent medical 
treatment, to obtain VA outpatient treatment records, and for 
medical opinions, to include examination(s) if needed.  

In January 2002 the Board remanded the case for additional 
development. 

A July 2003 rating decision granted service connection for 
chronic diarrhea due to an undiagnosed illness and assigned 
an initial 10 percent disability rating.  The veteran did not 
appeal the assignment of the effective date of the grant of 
service connection or the initial rating.  This grant of 
service connection is a complete grant of the benefit sought 
on appeal and, thus, that matter is no longer before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997). 

In July 2002 the Board undertook additional development and 
after additional evidence was obtained the Board remanded the 
case in August 2003, noting that the United States Court of 
Appeals for the Federal Circuit invalidated the Board's 
authority to consider additional evidence without the RO's 
initial consideration of the evidence or the veteran's waiver 
of RO consideration as contrary to 38 U.S.C. § 7104(a).  See 
Disabled American Veterans(DAV), et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. May 1, 2003).  
Because the veteran had not filed a waiver; therefore, the 
only available course is to remand the case for the RO's 
initial consideration of the additional evidence.  
Additionally, the Board remanded the case at that time to 
comply with the Veterans Claims Assistance Act of 2000 
(VCAA), consider a change expanding the definition of a 
"qualifying chronic disability" and extension of the 
deadline for manifestation of such disability (now expanded 
to December 31, 2011), evidence of treatment since June 20, 
2000, and VA examinations.  

The case has now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
operations from October 1990 to March 1991.  



2.  There is no competent medical evidence showing that the 
veteran currently has skin rashes, viral warts, sores and 
bumps on the head with folliculitis, and hair loss that is 
related to service or due to an undiagnosed illness that that 
had its origin during the Persian Gulf War. 

3.  There is no competent medical evidence showing that the 
veteran currently has jaundice of the eyes and blurred vision 
that is related to service or due to an undiagnosed illness 
that that had its origin during the Persian Gulf War. 

4.  There is no competent medical evidence showing that the 
veteran currently has allergic rhinitis with sinusitis that 
is related to service or due to an undiagnosed illness that 
that had its origin during the Persian Gulf War. 

5.  There is no competent medical evidence showing that the 
veteran currently has muscle contraction headaches, vascular 
headaches, and sensitivity to chemical sprays that is related 
to service or due to an undiagnosed illness that that had its 
origin during the Persian Gulf War. 

6.  There is no competent medical evidence showing that the 
veteran currently has joint and muscle pain, back pain, 
fatigue, and atypical noncardiac chest pain that is related 
to service or due to an undiagnosed illness that that had its 
origin during the Persian Gulf War. 

7.  There is no competent medical evidence showing that the 
veteran currently has a psychiatric disability, to include 
depressive disorder, stress, and memory loss that is related 
to service or due to an undiagnosed illness that that had its 
origin during the Persian Gulf War. 

8.  There is no competent medical evidence showing that the 
veteran currently has frequent urination, claimed as due to 
undiagnosed illness 

9.  The veteran did not incur dental trauma in service and he 
currently has only gingivitis and chronic periodontitis due 
to failure to obtain routine dental care.  



CONCLUSIONS OF LAW

1.  Skin rashes, viral warts, sores and bumps on the head 
with folliculitis, and hair loss are not due to disease or 
injury that was incurred in or aggravated by service, nor is 
it due to undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

2.  Jaundice of the eyes and blurred vision are not due to 
disease or injury that was incurred in or aggravated by 
service, nor is it due to undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2007).  

3.  Allergic rhinitis with sinusitis is not due to disease or 
injury that was incurred in or aggravated by service, nor is 
it due to undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

4.  Muscle contraction headaches, vascular headaches, and 
sensitivity to chemical sprays are not due to disease or 
injury that was incurred in or aggravated by service, nor is 
it due to undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).  

5.  Joint and muscle pain, back pain, fatigue, and atypical 
noncardiac chest pain are not due to disease or injury that 
was incurred in or aggravated by service, nor is it due to 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).  

6.  Psychiatric disability, to include depressive disorder, 
stress, and memory loss are not due to disease or injury that 
was incurred in or aggravated by service, nor is it due to 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).  

7.  Frequent urination is not due to disease or injury that 
was incurred in or aggravated by service, nor is it due to 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).  

8.  Entitlement to service connection for gingivitis is 
denied.  38 U.S.C.A. §§ 1110, 1117, 1131, (West 2002); 38 
C.F.R. §§ 3.303, 3.317, 3.381, 4.150 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  This notice is only 
required to be given in sufficient time to enable a claimant 
to submit relevant evidence.  The notice may be generic 
without identifying evidence specific to the individual 
claim, although it must be tailored to the nature of the 
claim.  It does not extend throughout the claim process.  
Wilson v. Mansfield, 506 F.3d 1055, 1059-60 (Fed. Cir. 2007). 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  VA must request any evidence in a 
claimant's possession that pertains to the claim.  See 38 
C.F.R. § 3.159.  

But, VA is not required to provide a predecisional 
adjudication of what evidence is needed to grant a claim 
because "the duty to notify deals with evidence gathering, 
not analysis of already gathered evidence" nor is VA 
required to provide notice "upon receipt of every piece of 
evidence or information."  Locklear v. Nicholson, 20 Vet. 
App. 410, 415 (2006).  



In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Because the appeal in this case stems from rating decisions 
prior to the November 2000 VCAA enactment, it was not 
possible to provide the veteran with pre-adjudication notice 
of the VCAA provisions.  

A review of the record shows the veteran was provided with 
post-adjudication VCAA notice by letter, dated in April 2004.  
The veteran was notified of the evidence needed to 
substantiate a claim of service connection, namely, evidence 
of an injury, disease, or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  He was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtaining private medical records on his behalf.  

To the extent that there may have been any procedural error 
in the timing of the notice of what was needed to 
substantiate the claims and notice of, respectively, which 
information and evidence VA and claimant must provide notice 
of the law and regulations governing the claims and the 
provisions governing effective dates, an error in failing to 
afford a preadjudication notice (timing-of-notice error) can 
be cured by notification followed by readjudication.  See 
Mayfield v. Nicholson, 444 F.3d at 1333-34; Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004).  



After the April 2004 notification, the claims were] 
readjudicated in a supplemental statement of the case (SSOC) 
in July 2006.  Generally see Mayfield v. Nicholson, 20 Vet. 
App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, No. 
07-7130, slip op. (Fed. Cir. September 17, 2007) (a 
supplemental statement of the case is a readjudication even 
if it states that it is not a decision but only contains 
changes or additions, that additional evidence or information 
can be submitted, or the case would be returned to the Board; 
and even if a cover letter states it us a "nonadjudicative" 
decision); see also Prickett, 20 Vet. App. 370, 377-78.   

The July 2006 SSOC also notified the veteran of the expanded 
definition of a "qualifying chronic disability" and 
provided notice of how disability ratings and effective dates 
are determined in grants of service connection.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd Hartman v. 
Nicholson, --- F.3d ----, 2007 WL 1016989 (C.A. Fed. 2007).  

Also, because the claims for service connection are denied, 
there is no possibility that downstream rating or effective 
date issues will be raised.  So, there is no prejudice to the 
veteran in this regard. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, --- F.3d ----, 
2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  

The veteran declined the opportunity to testify at a personal 
hearing in support of his claims. The RO has obtained the 
veteran's service treatment records and VA treatment records.  

VA conducted the necessary medical inquiries in an effort to 
substantiate the claims for service connection.  

The veteran was notified in July 2006 of a VA examination in 
conjunction with his claim for disability of his eyes.  
However, without examination the veteran failed to attend 
that examination.  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993) it was held 
that VA must show that a claimant lacked adequate reason or 
good cause for failing to report for a scheduled examination.  
Here, the claims folder does not include any communications 
from the veteran or his representative addressing why he 
failed to appear for VA examination.  There has been no 
request to reschedule a VA examination.  

As there is no indication that the veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

The examination for entrance into the veteran's first period 
of service was negative but in an adjunct medical history 
questionnaire he reported having or having had eye trouble of 
some sort.  In July 1985 he had intermittent stomach pain of 
two days duration without vomiting or diarrhea.  After an 
examination the assessment was musculoskeletal abdominal 
pain.  In August 1985 he was seen for a complaint of calf 
pain.  In September 1985 he had a rash on his groin of one 
day's duration after a long march and the assessment was a 
questionable abrasion, for which he was given an anti-biotic.  
He was seen in March 1986 for pharyngitis and also in that 
month for lymphadenopathy secondary to an oral lesion.  

In June 1986 the veteran was seen for coughing blood, loss of 
appetite, awakening in the evening with stomach ache and a 
burning sensation.  He had a long history of epigastric 
burning sensation, feeling gaseous, and feeling bloated after 
an emotional upset.  He described himself as being very 
emotional.  His appetite varied and occasionally food would 
lose its taste.  He recently started smoking to help him 
relax, and now averaged 1 pack of cigarettes per week.  He 
denied esophageal reflux, dyspepsia, increased belching, 
flatus, nausea, vomiting, constipation, diarrhea, melena, 
hematochezia, steatorrhea, and food or drink intolerance.  
After an examination, at which time it was noted that he was 
a very anxious individual, the diagnosis was ulcer disease, 
chronic gastritis, and irritable bowel syndrome.  An upper 
gastrointestinal X-ray series revealed no significant 
findings.  

In September 1986 the veteran complained of having had 
headaches, off and on, for four weeks.  They were frontal and 
bi-temporal in nature without accompanying visual 
disturbance, aura, vertigo, tinnitus, paresthesias, 
hemiparesis, equilibrium dysfunction, neurological or 
vascular dysfunction.  He again described himself as being 
very emotional.  After an examination the diagnosis was 
muscle contracture cephalgia.  

The veteran was seen in December 1986 for viral 
gastroenteritis, with symptoms of nausea, vomiting, and 
crushing headaches of three days duration.  He was seen in 
June 1987 with headache and nausea and a burning sensation in 
his stomach without vomiting or diarrhea.  After an 
examination the diagnosis was a viral upper respiratory 
infection (URI).  When seen for an eye evaluation in June 
1987 it was noted that he routine got headaches.  After an 
eye examination the impression was "low ametropia 
(astigmatism)."  

The veteran was seen in March 1988 for watery eyes and nose.  
The assessment was allergic rhinitis versus a URI.  He was 
seen for a minor left hip injury in April 1988.  He was seen 
in August 1988 for shin splints.  Later in August 1988 he had 
pain under the right lower rib cage after running.  The 
assessment was possible cholelithiasis.  In September 1988 he 
had sinusitis.  

An undated record shows that the veteran was seen for a 
hyperextension injury of the left 3rd finger, which was 
resolving.  He was seen for a mild sprain of the right foot 
in November 1988, and when evaluated it was noted that he was 
nervous.  

On examination for discharge from the veteran's first period 
of service in December 1988 not pertinent abnormality was 
found.  

On quadrennial examination in September 1989 it was found 
that the veteran's uncorrected distant vision was 20/100 in 
each eye, correctable to 20/40 in each eye.  Defective vision 
was noted but he reported no complaints on an adjunction 
medical history questionnaire.  

During the veteran's second period of service he was seen in 
September 1990 for being congested and having a sore throat.  
The assessment was a possible flu and a step infection was to 
be ruled out.  Two days later it was noted that he had had an 
injection of penicillin but he no longer had a sore throat, 
although he had a non-productive cough.  The assessment was 
that a resolving strep throat was to be ruled out.  He was 
seen in October 1990 for low back pain of days duration.  An 
examination found no decrease in motor or sensory function 
but he had tenderness over the sacroiliac joint.  

On discharge examination in March 1991 no pertinent 
abnormality was found and it was reported that his 
uncorrected distant visual acuity was 20/20 in each eye.  He 
had no complaints in an adjunct medical history 
questionnaire.  

Subsequently, the veteran was seen in June 1993 for left foot 
pain after someone stepped on his foot and ingrown toenail.  
The assessment was status post contusion of the left great 
toe.  

In a July 1993 Southwest Asia demobilization and re-
deployment medical evaluation the veteran reported that he 
had not had any diseases or injuries while in Southwest Asia.  
In a medical history questionnaire he reported not having had 
fever, fatigue, weight loss, yellow jaundice, swelling of 
lymph nodes or stomach, rash, skin infections, sores, cough, 
sinus infection, stomach or belly pain, nausea, diarrhea, 
bloody bowels movement, urinary problems, nightmares, trouble 
sleeping or having had recurring thoughts about his 
experiences during Operations Desert Shield/Desert Storm.  

On VA Persian Gulf examination in July 1994 the veteran 
reported that while in Saudi Arabia he was never exposed to 
smoke, oil or any other chemicals.  He had several 
immunization shots before going to Saudi Arabia and while 
there took salt tablets and some kind of pill to counteract 
nerve gas agents.  While in the Persian Gulf he sought 
treatment for swelling of the left hand and forearm and for 
yellowish sclera of the eyes of two or three days duration as 
well as jaundice of three or four months duration.  He was 
also consulted for a rash of the armpits, groin, and forearms 
associated with episodic itching, for which he was given 
Calamine lotion, which had persistent since then.  It was now 
more of an itch than a rash on his forearms and only when 
exposed to sunlight.  The last time he had the rash was three 
months ago.  He had strained his low back and had been 
treated with Motrin with good results.  While in Saudi Arabia 
he had filled sand bags.  He had been a Nuclear, Biological, 
and Chemistry specialist.  

The veteran now complained of memory loss for the last 1 1/2 
years.  He had had frequent headaches on the top of his head 
for the last six months.  He had lost over 25 pounds in the 
last three months and had been a vegetarian for the last six 
months.  He did not smoke.  He was not currently on any 
medications.  

On physical examination the veteran was 67 inches in height 
and weighed 159.5 pounds.  His blood pressure was 138/77.  
His skin was normal and without lesions.  His head and neck 
were normal.  He did not wear prescription eye wear and his 
eyes were normal.  His extraocular muscles were intact and 
there was no nystagmus.  His nose and mouth were normal and 
his throat was not congested.  His teeth and gums were also 
normal.  His back and extremities were normal and a 
neurological evaluation was unremarkable.  He gave no history 
of a psychosis.  

The veteran filed his initial claim for VA benefits, 
including for gum and teeth problems, in August 1994.  

On VA neurology examination in August 1994 it was reported 
that the veteran had not sustained any closed head injury 
while in the Persian Gulf but he reported that an alarm had 
gone off for toxic exposure while he was there.  A year after 
returning he began getting headaches and also problems with 
his memory.  The headaches were a pulsating sensation on the 
top of his head and in various locations, and he could 
actually feel that he had a knot on the top of his head in 
that location.  He did not have any nausea, vomiting, sensory 
or motor loss but described photophobia and phonophobia.  

On physical examination the veteran's cranial nerves were 
intact, to include visual fields, fundoscopic examination, 
and papillary examination.  He had 5/5 strength in the arms 
and legs, without atrophy or fasciculations.  Reflexes were 1/4 
and symmetrical without clonus.  Sensory, cerebellar, and 
gait examinations were normal.  The diagnosis was headaches 
of uncertain etiology.  The examiner noted that it was 
difficult to characterize the headaches.  They did not appear 
to be classic migraines or muscle contractions headaches.  
There was no evidence of a structural intracranial process.  

VA outpatient treatment records from July 1994 to September 
1995 reflect complaints and treatment for headaches, skin 
problems of the right elbow and knees, and complaints of 
depression.  

A December 1994 VA CT scan of the veteran's head, for 
evaluation of headaches, found a small hyperdensity near the 
right temporal horn without abnormal enhancement and changes 
suggestive of an artifact versus hematoma versus 
calcification but the study was suboptimal due to motion.  
The study was otherwise unremarkable an MRI was recommended 
for further evaluation 

A February 1995 VA MRI of the veteran's brain found no 
abnormal enhancements but there were findings consistent with 
mild bilateral maxillary sinus disease.  

In a March 1995 letter the veteran reported that had been 
suffering from an array of mysterious illnesses and medical 
problems.  He had had pain in his extremities, problems 
remembering things and driving as well as headaches and 
blurred vision.  He had had tumor-like swellings on his head 
accompanied by itching and lesion-type head scars.  He had 
also had an abnormal EKG.  After returning from the Persian 
Gulf he had gone to the San Antonio Health Science Center 
Dental School for dental work and was told that little could 
be done for his bleeding gums.  While in Saudi Arabia he had 
gone on sick call because his gums were bothering him and 
bleeding.  After taking a pill, as a pre-treatment for nerve 
agent poisoning, his arm had swollen all the way to his elbow 
and that same week he was seen for jaundice of the eyes.  He 
reacted to perfumes, chemicals and smoke because he would 
breakout in rashes, palpitations, and headaches.  He also had 
constant diarrhea and urination.  His parents also had 
problems with itching, rashes, and headaches.  His problems 
caused undue stress and psychological problems.  His hair 
would fall out and then re-grow.  He also had some memory 
loss.  

On VA general medical examination in May 1995 the veteran 
reported that since being in the Persian Gulf he had had a 
recurrent skin rash involving the trunk and hairy areas of 
his body.  The rash usually occurred after exposure to grass, 
trees, and certain home sprays, as well as new carpeting or 
new smells in stores.  Allergy testing about six months ago 
at the San Antonio outpatient clinic had been negative.  The 
rash last occurred about two days ago.  It usually subsided 
in a day or two.  After a Persian Gulf examination at the 
same clinic in July 1994 he had been referred to a 
dermatologist for evaluation of wart-like lesions on the 
extensor surfaces of the knees and right elbow.  He had been 
found to have scaling nodular lesions at those areas with 
undecorated papules of the scalp.  He was felt to have warts 
and folliculitis of the scalp and was given medication for 
the warts.  He reported that the lesions had persisted since 
that time.  He also reported that in Saudi Arabia he had had 
the sudden onset of swelling of the left forearm associated 
with jaundice with yellow eyes and had been told at that time 
that it was probably a chemical reaction and would gradually 
subside.  While the arm swelling resolved in several days, 
the jaundice persisted for three to four months.  He had not 
had associated symptoms of nausea, vomiting or abdominal 
pain.  

The veteran also reported that since being in the Persian 
Gulf he urinated frequently, specifically stating that within 
a few minutes of drinking even water he had to urinate.  He 
also complained of loose stools, usually precipitated by 
eating meat.  He had resumed eating meat because of weight 
loss.  He did not have abdominal pain.  He complained of 
left-sided chest pain which felt as if his heart was going to 
stop but after changing his posture and by certain exercises 
he was able to return to a normal feeling.  He had no family 
history of premature coronary artery disease and no personal 
risk factors for heart disease.  He did not smoke.  When he 
had chest pain he also had palpitations.  He related a 
history of fatigue and night sweats.  He also had back pain 
and headaches as well as hair loss since returning from Saudi 
Arabia.  However, he had no limitation of physical activity.  

On physical examination the veteran was 67 inches in height 
and weighed 170 pounds.  He was well-nourished.  His 
carriage, posture, and gait were normal.  On his skin he had 
three minute wart-like lesions on the extensor aspect of the 
right elbow and hyperkeratosis macule on the extensor aspects 
of both knees which did not appear to be active warts.  No 
folliculitis was noted on the scalp.  He had no 
lymphadenopathy.  He had thinning of the hair, with loss in 
the occipital area.  There was no nasal deformity and the 
septum was in the middle.  The inferior and middle turbinates 
were normal.  There was no discharge.  His mouth and throat 
were normal.  His teeth were in good repair.  The pupils of 
his eyes were equal, regular, and reactive to light.  
Extraocular movements were intact and the fund were normal.  

The diagnoses were (1) viral warts on the extensor aspect of 
the right elbow and a prior history of folliculitis of the 
scalp but no current active lesions; (2) a history of 
recurrent transient skin rash, probably allergic in etiology 
that involves the trunk and hairy areas but no current active 
skin rash and negative past allergy testing; (3) recurrent 
atypical chest pain, musculoskeletal and possible secondary 
to hypoventilation; (4) history of inservice jaundice with no 
history suggestive of hepatitis; (5) frequent urination with 
no history of diabetes; (6) history of recurrent diarrhea 
precipitated by ingestion of meat but no weight loss; and (7) 
a history of hair loss.  A chest X-ray showed normal cardiac 
and mediastinum silhouettes and no infiltrates or 
consolidation in the lungs.  An EKG revealed sinus 
bradycardia but was otherwise normal.  

On VA orthopedic examination in May 1995 the veteran could 
not recall any specific history of injury but had had the 
gradual onset of lumbosacral discomfort in 1991 while in 
Saudi Arabia but had not then required treatment.  When 
subsequently seen by VA he was given Naprosyn for his 
symptoms, which were in the mid-line from the tip of the 
scapula to the sacrum.  He had no lower extremity radicular 
symptoms.  

On physical examination there was no lumbosacral tenderness.  
Range of motion testing was conducted.  Reflexes were intact 
at 1+ in the knees and ankles.  There was no sensory 
impairment and not detectable weakness of the knee extensors 
or the dorsiflexors of the ankles or great toes.  Lumbosacral 
X-rays were negative.  The diagnosis was a history of 
lumbosacral discomfort, probably muscular, without any 
historical or clinical evidence to suggest any disc disease 
or lower extremity radiculopathy.  

On VA neurology examination in May 1995 the veteran had not 
had any closed head injuries during service but stated that 
one of the alarms for toxic exposure went off while he was in 
the Persian Gulf.  On returning, he began getting headaches 
about once a week, located at the top of his head and other 
locations, associated with a knot at the top of his head and 
the location of the headaches.  He had not had nausea, 
vomiting, sensory motor problems, photophobia or phonophobia.  
A prior neurological evaluation at a VA outpatient clinic had 
been normal.  An MRI of the brain had been normal but had 
found some mild maxillary sinus disease.  He had not sought 
medical attention for his headaches.  

On examination the veteran had no cranial tenderness.  He had 
very small scabs without any swelling or tenderness.  His 
mental status and speech were normal.  His cranial nerves 
were normal.  His motor status was normal throughout.  
Reflexes were 2+ throughout.  He had no pathological 
reflexes.  Sensory and cerebellar status and gait were 
normal.  

The examiner noted that the veteran continued to have 
headaches but the symptoms were somewhat unusual in that they 
were associated with some swelling over different parts of 
the head.  It was noted that these might be a muscle 
contraction type of headache "although certainly, no 
vascular headaches may occur frequently as well.  His 
neurological examination and brain MRI were both normal.  The 
diagnosis was headaches, of unclear etiology, possible 
vascular type vs. muscle contraction.  

In the veteran's August 1995 letter, apparently to his 
Congressman, he reported having Persian Gulf Syndrome due to 
inservice exposure to foreign substances, including chemical, 
biological, and radiological agents and even inoculations or 
pills.  In his notice of disagreement (NOD) he stated that 
this include chemical such as those found around copying 
machines, X-ray photos, and cleaning supplies.  

VA outpatient treatment records from November 1995 to July 
1998 reflect treatment for psychiatric complaints.  On 
psychological intake evaluation in May 1996 it was reported 
that the veteran had had ongoing emotional and physical 
difficulties.  After returning from Saudi Arabia he had 
stayed alone in his room, leaving only after considerable 
pressure from his family to see a physician.  He had had 
irritability, anger, and depression.  He had problems with 
his attention and concentration.  He believed that a number 
of his physical problems might be due to exposure to chemical 
agents in his work as a Nuclear, Biological, Chemical 
specialist responsible for decontamination.  He reported 
having been exposed to a radioactive isotope for about 30 
minutes.  He described a number of combat-related traumas, 
including the memory of being sprayed with the body fluids of 
an American soldier who had been caught and torn to pieces in 
a conveyor-belt system.  After which he had been a vegetarian 
for about a year because the sight or smell of meat elicited 
this memory.  Also, he had seen a friend plunge a knife into 
the head of a dead Iraqi soldier.  

On mental status evaluation the veteran's affected seemed 
constricted and he initially responded in a vague manner that 
suggested a heavy reliance on denial as a defensive strategy.  
He presented with a number of symptoms characteristic of 
post-traumatic stress disorder, including irritability, 
concentration difficulties, avoidant behavior, restricted 
affect, increased distress in response to thinking and 
talking about his trauma, and impaired social and academic 
functioning.  Some of the problems he described with 
initiating behavior specifically his difficulty responding to 
traffic light changes, might be characteristic of a more 
significant neurological impairment.  Given the number of 
physical symptoms he described and their undefined etiology, 
a neuropsychological evaluation might be indicated.  The 
diagnostic impression was chronic post-traumatic stress 
disorder.  

On VA orthopedic examination in August 1998 the veteran's 
claim file was reviewed.  The veteran reported that his 
October 1990 inservice episode of back pain had occurred 
while lying in bed and was accompanied by a tingling 
sensation all over his body.  The episode was repeated on one 
occasion after service but he did not have any significant 
complaints of current low back problems and could not recall 
his last episode of low back pain.  His current unemployment 
was unrelated to his back symptoms.  On examination there was 
generalized deconditioning.  Lumbosacral X-rays were 
negative.  The diagnosis was a normal lumbosacral spine by 
examination.  The examiner opined that the veteran had not 
experienced any significant pathology of his low back as a 
result of military service.  

On VA neurology examination in August 1998 for evaluation of 
headaches, head swelling, and blurred vision, the claim file 
was reviewed.  His complaints of postservice headache, memory 
loss, and lumps on his scalp and different places were 
reported.  On examination there were no palpable nodules or 
lesion over his scalp.  After the neurological examination, 
which included an examination of his eyes, the diagnosis was 
headaches consistent with intermittent tension-type headaches 
or, also, vascular headaches.  The examiner reported having 
no diagnosis for the veteran's complaint of lumps on his 
scalp and stated that no neurological basis for this could be 
found and his neurological examination was normal.  

On VA psychiatric examination in August 1998 the claim file 
was reviewed.  The veteran reported receiving VA outpatient 
psychiatric treatment and taking Sertraline.  The veteran 
reported being unemployed because he could not find work and 
because of poor memory and concentration.  He complained of 
being continuously nervous, tense, anxious, and fatigued.  He 
also complained of very poor concentration and memory.  He 
complained of a multitude of physical symptoms.  On mental 
status examination, objectively his memory appeared quite 
good.  He was preoccupied with his physical symptomatology 
and physical state.  There was no objective evidence of 
depression nor did the veteran describe it but apparently he 
had been somewhat depressed about his physical state at other 
times.  The diagnoses were depression, not otherwise 
specified; and multiple physical complaints.  His primary 
stressors now were his physical complaints and fears of being 
sick.  It was reported that he had previously been diagnosed 
with major depression but he did not currently meet the 
criteria for that diagnosis.  His symptoms could possibly be 
categorized as a dysthymic disorder but the examiner felt 
that it was more appropriate to consider that he had 
manifested depression, not otherwise specified.  Also, it had 
to be considered that many of his symptoms might be physical 
in nature, e.g., fatigue and loss of energy, and might not be 
related to an emotional disorder.  

On VA general surgical examination in August 1998 for 
evaluation of digestive disease, frequent urination, and 
recurrent diarrhea, the veteran's claim file was reviewed.  
The veteran reported that he developed frequent urination in 
1991.  He urinated almost every 30 to 40 minutes, day and 
night but without pain or blood in his urine.  He reported 
having had a yellowish penile discharge with an odor.  He had 
never been diagnosed with a venereal disease or prostatitis.  
He had no incontinence, chills, fever or impotence.  After a 
physical examination the diagnoses were frequent urination 
due to unexplained illness, night sweats due to unexplained 
illness, recurrent diarrhea due to unexplained illness with 
20 pound weight loss in eight months.  

On VA dental examination in August 1998 the veteran reported 
that while in Saudi Arabia he had had bleeding of his gums.  
At that time he had sought treatment and had been told that 
nothing could be done for him.  On physical examination there 
was moderate bleeding on probing in the maxillary arch.  
There was slight bleeding on probing in the mandibular arch.  
There was moderate to heavy plaque in both maxillary and 
mandibular arches with calculus.  His oral hygiene was poor.  
The diagnosis was gingivitis due to local factors.  

On VA examination in August 1998 for evaluation of chronic 
fatigue syndrome the veteran's claim file was reviewed.  As 
to fibromyalgia, he denied any precipitating or alleviating 
symptoms.  He complained of generalized muscle aches of his 
legs, neck, and wrists.  He complained of occasional sleep 
disturbance.  He denied any gastrointestinal symptoms and was 
not being treated for fibromyalgia.  He complained of an 
intermittent skin rash most often located under his arms and 
groin.  He currently had no lesions.  He complained of a 
history of atypical chest pain which was non-exertional in 
nature and was a needle-like sensation that lasted for an 
extended period of time, at times greater than an hour.  He 
denied associated symptoms of nausea, diaphoresis, shortness 
of breath.  He had no limitation of activity.  He could 
perform six to eight METs of activity without precipitation 
of this atypical chest pain.  

On physical examination no rashes or lesions were noted.  
There were hyperpigmented linear scars on both of his 
underarms, consistent with scratch marks.  There was 
excoriation over these areas from scratching.  No abnormality 
of his eyes was found.  His nose and sinuses were normal and 
there was no pharyngitis.  His chest was symmetric and he had 
good expansion.  His musculoskeletal and neurological systems 
were normal.  An EKG revealed a normal sinus rhythm.  The 
diagnoses were a normal cardiovascular examination with 
atypical chest pain that was not cardiac in origin; a history 
of shortness of breath with normal pulmonary function testing 
in 1996 and normal respiratory system; and no evidence of 
fibromyalgia.  

On further examination for chronic fatigue syndrome the 
veteran reported that his fatigue began in March 1991.  He 
denied episodes of low grade fever and had not had evidence 
of nonexudative pharyngitis.  There were no palpable or 
tender cervical or axillary lymph nodes.  He reported 
generalized muscle aches and weakness of his legs, wrists, 
and neck muscles.  He reported no history of prolonged 
fatigue after exercising.  He complained of occasional 
headaches.  He denied migratory joint pains.  He complained 
of a history of occasional difficulty falling asleep and 
waking up.  A review of medical records revealed no specific 
diagnosis of chronic fatigue syndrome.  He did not meet the 
requirements for chronic fatigue syndrome.  He denied any 
incapacitating episodes.  The diagnosis was that he had some 
elements of fatigue but did not meter the requirements for 
the specific diagnosis of chronic fatigue syndrome.  

VA outpatient treatment records from 1994 to 2000 reflect 
complaints of musculoskeletal and back pain, headaches, and 
psychiatric symptoms.  In March 1995 there was an assessment 
of probable contact dermatitis and it was noted that the 
question of the presence of hereditary angioedema was to be 
ruled out.  In October 1999 he had a new onset of a right 
gingival hemorrhagic mass.  When evaluated he reported having 
noted swelling beginning about three to four days earlier and 
had noted drainage of pus about 24 hours earlier.  A 
radiolucent session was present at the apex of the mesial 
root of tooth number 30, which had large mesial caries.  The 
diagnosis was limited dento-alevolar abcess not involving the 
buccal or submandibular space, as yet.  In December 1999 it 
was noted that he had recently been exposed to plants and the 
diagnostic impression was possible contact dermatitis.  

On VA gastrointestinal examination in May 2001, by the same 
examiner that conducted the 1998 VA gastrointestinal 
examination, the veteran's claim file was reviewed.  The 
highlights of the prior 1998 examination were repeated.  
After a physical examination, the diagnosis was that since 
the history of urinary symptoms had varied on this current 
examination, as compared to the 1998 examination, his 
frequency of urination at this time was due primarily to how 
much water he drinks.  He had no nocturia and no urethral 
discharge.  It was felt that this undiagnosed chronic urinary 
tract symptoms would be related to the Gulf War undiagnosed 
illness only in a very speculative manner.  The symptoms of 
diarrhea remained the same as in 1998 and had become 
recurrent episodes of chronic diarrhea which formed a patter 
that was persistent and if all tests were negative, it was 
felt that it would be as likely as not to be related to the 
undiagnosed illness of the Persian Gulf War.  

There after, a July 2001 rating decision granted service 
connection for chronic diarrhea due to an undiagnosed 
illness.  

On VA psychiatric examination in May 2005 the veteran's claim 
file was reviewed.  It was noted that he had not lost time 
from his work, of 25 hours a week, at a phone center.  The 
only psychiatric symptoms that could be elicited from the 
veteran were irritability and fatigue but he was only 
irritable around his family, although he reported sometimes 
having difficulty concentrating but none at work.  On mental 
status evaluation there was no evidence of loss or impairment 
of memory.  He denied having depression or depressed mood and 
reported that he was not normally depressed.  He reported 
that he tired easily later in the day.  The examiner opined 
that it was not as likely as not that (1) the veteran's 
depression or anxiety were disabilities or manifestations of 
an undiagnosed illness associated with service or (2) 
secondary to or aggravated by the service-connected diarrhea, 
or (3) resulted from an event during service.  In fact, the 
examiner stated that there was nothing to support a mental 
health diagnosis from any of these claims or from the 
veteran's current physical and mental health examination.  It 
was also noted that the veteran denied having any medical 
problems during the interview.  

On VA examination in May 2005 of the veteran's muscles, the 
veteran reported that there were no precipitating factors to 
his muscle pain that could last up to two hours in the right 
flank area of the low back to the chest.  He had no history 
of trauma to the area and no specific muscle injuries.  A 
physical examination was negative and the diagnosis was flank 
spasms in the distribution of the latissimus dorsi muscle 
groups with no history of precipitating trauma.  

On VA examination for chronic fatigue syndrome in May 2005 it 
was noted that the veteran had upper torso muscle weakness 
but not in the legs and, thus, it was not generalized muscle 
aches or weakness.  Also, he had not had episodes of fatigue 
lasting greater than 24 hours.  Although he did have 
headaches and sleep disturbance, he did not have migratory 
joint pain.  The examiner noted that the veteran did not meet 
the six out ten criteria required for a diagnosis of chronic 
fatigue syndrome.  

On VA general medical examination in May 2005 it was reported 
that the veteran's current medical problems were fatigue that 
began after his service in Saudi Arabia, hair falling out, 
body rashes, memory loss, lack of concentration bleeding 
gums, an episode of paralysis after taking a botulism pill, 
and pigment on his skin.  His main problems were fatigues and 
memory problems.  

On physical examination his skin was clear of rashes and his 
head and face were negative, being without lesions or 
deformities.  He did not wear glasses and had no history of 
glaucoma or cataracts.  No abnormality of his eyes was found.  
His nose and sinuses were clear.  His complaints of bi-weekly 
chest pain appeared to be flank pain but no abnormality of 
his lungs was found.  No genitourinary or musculoskeletal 
abnormality was found.  He was taking medication for mood 
swings that had reportedly occurred after service.  The 
diagnoses, as reported, were the same as the list of current 
medical problems.  

On VA examination of the veteran's spine in May 2005 the 
veteran denied having any problems with his spine and 
reported not having any back pain of any sort.  The diagnosis 
was no history of spine problems and no evidence of spine 
problems on general medical examination.  

On VA examination of the veteran's joints in May 2005 the 
veteran denied having joint problems and referred only to his 
flank pain.  

On VA examination of the veteran's nose, sinuses, larynx, and 
pharynx in May 2005 the veteran reported having daily 
symptoms of rhinitis lasting five minutes or so, having 
stuffiness in his sinuses, and a runny nose on awakening.  He 
reported having a discolored mucous discharge.  He took 
Benadryl, allergy medications, and over-the-counter sinus 
medication.  The examiner reported that the veteran did not 
have chronic sinusitis and did not so much have allergic 
attacks as chronic allergic rhinitis.  On physical 
examination there was no nasal obstruction and his sinuses 
were clear.  The diagnosis was chronic on-going allergic 
rhinitis.  A July 2005 VA CT scan of the veteran's head found 
no evidence of an intracranial mass that would cause headache 
but found chronic sinusitis.  

On VA examination of the veteran's skin in May 2005 the 
veteran reported having a recurrent body rash, although none 
currently.  He reported having hair loss on the top of his 
head, when other males in his family had no such problems and 
maintained full hair on their heads into old age.  He 
identified a sore on the top of his scalp which on 
examination looked very much like psoriasis or a psoriatic 
patch in the scalp area and covered about 30 percent of the 
scalp area.  It was reported that there had been no treatment 
for the scalp or skin rashes.  There were no signs or 
symptoms of malignant or benign neoplasm.  He had no 
urticaria, scarring, disfigurement, or acne or chloracne.  
The alopecia areata was confined to the scalp with some 
evidence of psoriatic type lesions in the area of hair loss, 
but still within the hairline.  There was no hyperhidrosis 
and exfoliative dermatitis was not suspected.  The diagnosis 
was hair loss, alopecia, possibly secondary to exposure to 
chemicals during military service.  

On VA neurology examination in May 2005 for evaluation of 
headaches, the veteran complained of near daily headaches 
lasting 15 to 20 minutes.  They were parietal in nature and 
occurred bilaterally, radiating to the frontal area.  The 
headaches were relieved with Tylenol.  On physical 
examination no abnormality of the veteran's eyes was found.  
It was noted that the headaches were not migraine headaches.  
The diagnosis was tension headaches.   

The veteran failed to report for an August 2005 VA 
genitourinary examination but subsequently attended such an 
examination in January 2008.  

The veteran failed to report for an August 2005 VA dental and 
eye examination scheduled in February 2006 but subsequently 
attended such a VA dental examination in March 2006.  

On VA dental examination in March 2006 the veteran reported 
having had bleeding gums during Desert Storm after going 
through an area with burning vehicles.  He reported that the 
area had just been bombed and he felt that there had been 
radiation present.  He went to a military dentist while in 
Saudi Arabia and had some teeth extracted.  He complained of 
problems eating and drinking but the problem had now 
stabilized.  He brushed his teeth at least twice daily and 
flossed twice weekly.  He had last seen a dentist about 15 
years ago.  He complained of continuously bleeding of his 
gums but not having any pain.  

After a physical examination it was noted that X-rays 
revealed generalized moderate to advanced bone loss 
throughout the veteran's mouth, as well as a retained root 
from tooth number 16.  Some teeth showed shortening of the 
roots suggestive of past orthodontic treatment.  The 
diagnoses were moderate to severe generalized chronic adult 
periodontitis and acquired loss of teeth.  It was noted that 
the veteran's periodontal condition appeared to be the result 
of his failure to obtain routine dental care, including 
dental prophylaxis.  

In a May 2006 addendum to the March 2006 VA dental 
examination it was reported that the veteran's claim files 
were reviewed.  The record indicated that he had sought care 
on repeated occasions for a wide range of problems including 
"mouth sores."  In one episode, these were not well 
described but the veteran was treated with Erythromycin and 
noted to have submandibular and submental lymphadeonpathy.  
Another episodes of mouth sores was described as aphthous 
ulcers.  The examiner found no other associated entries in 
the file and the diagnoses and conclusions remained 
unchanged.  

The veteran failed to attend a VA eye examination in July 
2006.  

On VA genitourinary examination in January 2008 for 
evaluation of the claim of frequent urination, the veteran's 
claim file was reviewed.  The veteran reported that he had 
had frequent urination which had begun in 1991 but then 
became less frequent over the years and by and by gradually 
but completely disappeared for over the past three years.  

It was noted that the veteran, at the present, had lethargy 
and weakness due to treatment for "HIV."  He had no 
nocturia or incontinence.  Although he had had urinary tract 
infections in the past, he had none now.  On physical 
examination it was reported that there were no residuals of 
genitourinary tract disease.  

Principles of Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131.  A showing of inservice chronic 
disease requires evidence of (1) a sufficient combination of 
manifestations for disease identification, and (2) sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  If not established, a showing 
of continuity of symptoms after service discharge is 
required.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007). 

However, not every manifestation of joint pains in service 
will permit service connection for arthritis first shown as a 
clear-cut clinical entity at some later date.  38 C.F.R. 
§ 3.303(b).  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
qualifying chronic disability, which means a chronic 
disability resulting from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness defined by a 
cluster of signs or symptoms (i.e., chronic fatigue syndrome, 
fibromyalgia, irritable bowel syndrome, or any other illness 
specified by the Secretary), or any diagnosed illness 
specified by the Secretary.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2007); 68 Fed. Reg. 34541 (June 10, 2003). 

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multi-symptom 
illness include, but are not limited to fatigue, signs and 
symptoms involving the skin, headache, muscle pain, joint 
pain, neurological signs or symptoms, neuropsychological 
signs or symptoms, signs and symptoms involving the 
respiratory system, sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  The illness must 
become manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more, under the appropriate 
diagnostic code of 38 C.F.R. Part 4, not later than December 
31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 71 Fed. 
Reg. 75669-75671 (December 18, 2006). 

Further, by history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity. 

There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed rather 
than undiagnosed illness, the Persian Gulf War presumption of 
service connection does not apply.  38 C.F.R. § 3.317; 
VAOPGCPREC 8-98 (August 3, 1998), published at 63 Fed. Reg. 
56,703 (1998). 

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  38 U.S.C.A. §§ 1117, 1118 (West 2002).  
These changes were applied retroactively, effective on March 
1, 2002. Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  Therefore, 
adjudication of the veteran's Persian Gulf service connection 
claims in the present case must include consideration of both 
the old and the new criteria.  



Analysis

As a preliminary matter, the Board notes that "[p]ersian 
gulf syndrome" is not a disease entity currently recognized 
by VA or within the medical community.  60 Fed. Reg. 6661 
(February 3, 1995).  However, hair loss is included within 
the category signs and symptoms involving the skin and memory 
loss is included within the category neuropsychological signs 
or symptoms.  60 Fed. Reg. 6661 (February 3, 1995).  

Skin rashes, viral warts, sores and bumps on the head with 
folliculitis, and hair loss, claimed as due to undiagnosed 
illness

The veteran's service treatment records are negative for a 
chronic skin condition and show no more than an acute groin 
rash in 1985 from a possible abrasion.  Beginning in 1994 the 
veteran began receiving treatment for and began reporting 
having had chronic skin problems and hair loss since his 
participation in the Persian Gulf War.  However, these 
recently related histories are of little probative value 
because he had no relevant complaints on examination for 
discharge in 1991 and even on demobilization evaluation in 
1993 he reported not having had skin infections or sores.  

The veteran has had treatment for a variety of skin aliments 
but these have been diagnosed as folliculitis, psoriasis, and 
contact dermatitis.  Because these disorders are diagnosable 
disease entities, they are not undiagnosed illnesses.  
Moreover, there is no competent medical evidence linking them 
to the veteran's military service, to include any exposure to 
toxins or chemicals.  As a layperson, the veteran is not 
competent to offer a medical opinion establishing such a 
link.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

The veteran's hair loss, diagnosed as alopecia, is also a 
diagnosable disease entity, and as such is not an undiagnosed 
illness.  A VA examiner in 2005 indicated that the alopecia 
might "possibly" be due to inservice exposure to chemicals.  
However, a medical opinion based purely on speculation, or in 
this case suggesting no more than a mere possibility, without 
supporting clinical data or other rationale, does not provide 
the degree of medical certainty necessary for medical nexus 
evidence.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

So, as it stands, the record does not show that the veteran 
has skin rashes, viral warts, sores and bumps on the head 
with folliculitis, or hair loss which are related to his 
military service, including any inservice exposure to 
chemicals or toxins or which are due to undiagnosed illness.  

Jaundice of the eyes and blurred vision, claimed as due to 
undiagnosed illness

During the veteran's first period of service he was noted to 
have astigmatism.  This is a developmental disorder for which 
service connection is not warranted because under 38 C.F.R. 
§ 3.303(c) refractive error of the eyes are not diseases or 
injuries for which service connection may be granted. 

A quadrennial examination in September 1989, between the 
veteran's two periods of service found his uncorrected 
distant visual acuity in each eye was 20/100, correctable to 
20/40.  Because his uncorrected distant visual acuity in each 
eye was normal at 20/20 on the March 1991 examination for 
discharge from his second period of service and because he 
has not been shown to required prescription eyewear, the 
finding in September 1989 must have been erroneous.  In fact, 
no acquired disorder or disease of the eyes, including any 
alleged jaundice of the eyes, is shown at any time.  

Medical proof that the veteran currently has the condition 
claimed is a prerequisite to granting service connection, 
absent which there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997) and Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).  

Allergic rhinitis with sinusitis, claimed as due to 
undiagnosed illness

The veteran had an acute episode of pharyngitis due to an 
oral lesion, in 1986, and in 1988 he had an episodes of 
sinusitis as well as a possible allergic rhinitis as opposed 
to an upper respiratory infection, during his first period of 
military service, prior to serving in the Persian Gulf War.  
However, at the time of his July 1993 demobilization 
examination he reported not having or having had a sinus 
infection, and sinusitis was not thereafter shown until a 
1995 MRI.  

Because sinusitis is a distinct clinical entity, it is not an 
undiagnosed illness.  A 2005 VA examiner indicated that the 
veteran did not have chronic sinusitis but had chronic 
allergic rhinitis.  However, given the lapse of many years 
after the acute episode(s) during service before sinusitis is 
shown is shown by the 1995 MRI and before it was found that 
he had chronic allergic rhinitis, without evidence indicating 
continuity of symptomatology, it can only be concluded that 
the veteran's chronic allergic rhinitis and any sinusitis is 
unrelated to either period of military service.  Also, there 
is no competent medical evidence linking allergic rhinitis or 
sinusitis to the veteran's alleged inservice exposure to 
chemical or toxins or, in fact, to any undiagnosed illness.  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which are not capable of lay observation, and as 
there is no favorable medical evidence to support the claim 
as articulated above, service connection for allergic 
rhinitis with sinusitis, claimed as due to undiagnosed 
illness is not warranted.   

Muscle contraction headaches, vascular headaches, and 
sensitivity to chemical sprays, claimed as due to undiagnosed 
illness

The veteran had episodes of headaches for several weeks in 
1986, diagnosed as muscle contracture cephalgia.  However, as 
discharge examination in3991 he had no pertinent complaints.  
Rather, on Persian Gulf examination in July 1994 he reported 
having had headaches only for the last six months.  The onset 
of headaches after service was re-confirmed by the veteran on 
VA neurology examination in August 1994 when he reported that 
that began a year after returning from the Persian Gulf War.  

A 2005 VA CT head scan eliminated the possibility of an 
intracranial mass as the cause of the veteran's headaches.  
On VA neurology examination in 1995 their etiology was 
unclear.  That is, it was unclear whether the headaches were 
vascular in type as opposed to muscular contractures.  
However, a subsequent VA neurology examination in 2005 found 
that the headaches were not migraine, i.e., not vascular in 
origin, and the diagnosis was tension headaches.  

From the evidence before the Board, there is no chronicity of 
headaches during service nor evidence of continuity after 
service which would establish the required link between the 
veteran's current tension headaches.  Rather, they are shown 
to have had their inception after the veteran's military 
service and are not shown to be due to his military service, 
including any inservice exposure to chemicals or toxins or to 
be due to an undiagnosed illness.  

Similarly, there is no competent medical evidence of 
sensitivity to chemical sprays during service and no such 
sensitivity is shown to be due to his military service, 
including any inservice exposure to chemicals or toxins or to 
be due to an undiagnosed illness.  

Joint and muscle pain, back pain, fatigue, and atypical 
noncardiac chest pain, claimed as due to undiagnosed illness

The veteran had a variety of acute injuries during his first 
period of military service but none of these are shown to 
have resulted in any fracture or any other chronic residuals.  
He had an acute episode of low back pain in while overseas in 
October 1990 but on VA examination in May 1995 he could not 
recall a specific injury but reported having the gradual 
onset of low back pain.  Even more recently, on VA orthopedic 
examination in August 1998 he related having only one 
additional episode of low back pain since 1990 and could not 
even recall his last episode.  Significantly, on the 1998 VA 
examination he had no complaints of current low back pain and 
on VA joint examination in 2005 he denied having any current 
joint problems.  Equally important, the August 1998 VA 
examiner opined that the veteran did not have any significant 
low back pathology as a result of his military service. 

Similarly, a VA examination in August 1998 found no evidence 
of fibromyalgia and that examination, as well as a VA 
examination in May 2005, found that the veteran did not meet 
the criteria for chronic fatigue syndrome.  

As to atypical noncardiac chest pain, in 1988 the veteran had 
one episode of pain in his rib cage and this was after 
running.  A VA orthopedic examination in 1995 found that the 
recurrent atypical chest pain was possible due to 
hypoventilation, apparently because it was related to the 
veteran's posture, being relieved by a postural change and 
exercise.  

From this, the Board concludes that any joint and muscle 
pain, back pain, fatigue or atypical noncardiac chest pain 
that the veteran now has is not of service origin and is not 
due to an undiagnosed illness.  

A psychiatric disability, to include depressive disorder, 
stress, and memory loss, claimed as due to undiagnosed 
illness

The veteran was described during service as being very 
emotional and very anxious.  However, there is no medical 
evidence linking any psychiatric disorder or of the claimed 
symptom of memory loss to the veteran's military service or 
any event during service, including any alleged exposure to 
chemicals or toxins.  

In this regard, stress is not a psychiatric symptom.  Rather, 
stress is a circumstance or circumstances which, in some 
instances, may give rise to either transient or chronic 
psychiatric symptoms.  The Board notes that the veteran has 
not specifically claimed service connection for post-
traumatic stress disorder and, so, entitlement to post-
traumatic stress disorder is not adjudicated.  However, since 
the veteran has alleged instances of inservice trauma, he may 
feel free to pursue such a claim if he so desires. 

Significantly, the May 2005 VA psychiatric examiner opined, 
after a review of the claim file, that it was not as likely 
as not that the veteran's depression and anxiety resulted 
from an event during service or were manifestations of an 
undiagnosed illness associated with service and not secondary 
to or aggravated by the veteran's service-connected diarrhea.  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which are not capable of lay observation, and as 
the only medical opinion evidence is against the claim, 
service connection for psychiatric disability, to include 
depressive disorder, stress, and memory loss, claimed as due 
to undiagnosed illness is not warranted. 

Frequent urination, claimed as due to undiagnosed illness

A VA examination in 1998 yielded a diagnosis of frequent 
urination due to unexplained illness.  On the other hand, 
after the veteran's claim file was reviewed by a VA examiner 
in May 2001, a positive opinion was rendered that the 
veteran's diarrhea was as likely as not related to an 
undiagnosed illness but that same examiner found that since 
the veteran's history of urinary symptoms had varied, his 
frequency of urination was due primarily to how much water he 
drank and it was specifically noted, in this regard, that he 
had no nocturia.  Nocturia would be expected if the veteran 
had an actual disorder manifested by frequent urination.  
Further, the examiner stated that any connection between the 
veteran's chronic urinary tract symptoms to an undiagnosed 
illness from the Persian Gulf War was very speculative.  

Because the VA examiner in 2001 reviewed the veteran's claim 
file, comparing the veteran's complaints historically, that 
opinion must be given greater probative value.  Because that 
opinion indicates no more than a mere possibility of a nexus 
between frequent urination and an undiagnosed illness, the 
Board finds that the evidence as a whole is not favorable to 
the veteran's claim.  

Moreover, the veteran's statements are not competent evidence 
on the question of medical causation.  The question in this 
case involves medical knowledge of accepted medical 
principles as applied to the history, manifestation, clinical 
course, and character of the condition, and the veteran's lay 
observations do not suffice as competent medical evidence.  

Accordingly, service connection for frequent urination, 
claimed as due to undiagnosed illness, is not warranted.  

Gingivitis, claimed as due to undiagnosed illness

Service connection is prohibited for acute periodontal 
disease under 38 C.F.R. § 3.381(e)(2).  See also Byrd v. 
Nicholson, 19 Vet. App. 388 (2005) (gum disease and loss of 
the alveolar process as a result of periodontal disease are 
not considered disabling under 38 C.F.R. § 4.150).  

"The current regulation states that gingivitis is not a 
disease entity and thus is not ratable.  Gingivitis is an 
inflammatory condition which is usually an acute condition, 
but can be a precursor of more serious inflammatory 
processes.  Vincent's disease is a form of gingival 
inflammation also called ``trench mouth'' or ``necrotizing 
ulcerative gingivitis'' which the current regulation does not 
service connect in its acute state.  Periodontitis is a more 
current term for pyorrhea.  All of these conditions are 
encompassed by the broader, more general term periodontal 
disease.  Periodontal disease is related to dental hygiene 
and can be affected by such other factors as diet, abnormal 
stress, other disease processes, and reaction to certain 
drugs or chemicals.  With proper treatment, most periodontal 
disease resolves with no residuals.  For this reason, service 
connection for acute periodontal disease is not warranted."  
Volume 62 Federal Register 8201, 8202 (February 24, 1997).  

"Pursuant to 38 C.F.R. § 3.382(c) (1997), '[g]ingivitis is 
not considered a disease entity and is not ratable."  
Manfresca v. West, Order (U.S. Vet. App. 97-1160 Feb. 23, 
1998) (nonprecedential single Judge Order).  See also Boggs 
v. Nicholson, (U.S. Vet. App. May 25, 2006) (nonprecedential 
single Judge Order) (gingivitis is not considered a disease 
entity for which service connection could be established 
under 38 C.F.R. § 3.382(c)).  

The August 1998 VA dental examination found no more than 
gingivitis due to local factors.  The March 2006 VA dental 
examination found chronic periodontitis, with acquired loss 
of teeth, but this was due to not receiving routine dental 
care at a point in time more than a decade after discharge 
from his last period of military service.  While 
periodontitis can, in some circumstances, be related to some 
drugs or chemicals, the veteran's chronic periodontitis is 
first shown years after service and, so, is unrelated to his 
service and his alleged inservice exposure to chemicals or 
toxins.  

Accordingly, service connection for gingivitis is not 
warranted.  

Since, for these reasons, the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for skin rashes; viral warts; sores and 
bumps on the head with folliculitis; hair loss; jaundice of 
the eyes and blurred vision; allergic rhinitis with 
sinusitis; muscle contraction headaches; vascular headaches; 
sensitivity to chemical sprays; joint and muscle pain; back 
pain; fatigue; atypical noncardiac chest pain; psychiatric 
disability, to include depressive disorder; stress; memory 
loss; gingivitis; and frequent urination, to include as 
claimed as due to undiagnosed illness, is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


